Hoicb, J.,
dissenting: While it is true that several of our more recent decisions have approved the doctrine that the presumption arising on the facts of this case and others of like kind does not change the burden of the issue, but only the burden of proof, requiring that the Judge shall direct the jury to consider the evidence as affected by the presumption, it is also true that very frequently on the facts presented the two burdens are very nearly the same, the line of demarcation between them being very difficult to draw and at times well-nigh impossible for the trial judge to state with clearness. Although the distinction referred to is recognized by the best writers, and I have now no disposition to question it, in many cases and in practical application it partakes somewhat of refinement; and unless it plainly appears that the trial Judge has placed too great a burden on the defendant and has in express terms or by clear intendment changed, the burden of the issue, I do not think that reversible error should be readily imputed.
In the present case, as I understand the charge, the court nowhere tells the jury in terms that the burden of the issue is changed; on the contrary, I think it sufficiently appears that he speaks throughout as to the burden of proof, and in *282effect and by fair intendment be tells tbe jury tbat on tbe facts, if established, there was a presumption of negligence arising against tbe defendant, and directs them to consider tbe testimony as affected by tbat presumption. To my mind tbe charge is in substantial compliance with tbe rule we have adopted, and I am of opinion tbat no reversible error appears in tbe record.